Citation Nr: 0018336	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  97-338 14A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in
Wichita, Kansas


THE ISSUE

Entitlement to service connection for a disability of the 
lower extremities manifested by leg cramps and foot pain.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Wichita, Kansas, Medical 
and Regional Office Center (RO).


FINDING OF FACT

It is not shown that the veteran currently suffers from a 
disability of the lower extremities manifested by leg cramps 
and foot pain, other than a diagnosed L5 radiculopathy, which 
can only be considered part of an already service-connected 
lumbosacral spine disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
disability of the lower extremities manifested by leg cramps 
and foot pain is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR THE FINDING AND CONCLUSION

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability, and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.          38 C.F.R. 
§ 3.303(d) (1999).
 
Every claimant bears the burden of submitting evidence that 
his or her claim of entitlement to service connection is 
well-grounded, which means that the claim must be plausible, 
i.e., meritorious on its own, and capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).

A claim for service connection is considered to be well 
grounded when the following three criteria are met: 
(1) evidence of a current disability, as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability, as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
38 C.F.R. § 3.303 (1999).

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81.  

The case at hand presents a rather unique factual situation 
in that the veteran initially filed a claim for service 
connection for a disability of the lower extremities, but 
thereafter clarified, in his November 1997 Substantive 
Appeal, that he was actually seeking disability benefits for 
a diagnosed L5 radiculopathy, which clearly represents 
symptomatology attributable to the lower back.  The record 
shows that the veteran is currently service-connected for a 
lumbosacral spine disability.  Consequently, in a January 
2000 Supplemental Statement of the Case, the RO explained 
that it was apparent that the symptoms that the veteran was 
claiming as related to his left leg were actually symptoms of 
a condition that was already service-connected and that, as 
such, they were considered to be a part of that condition, 
and should only be used to determine the degree of disability 
assigned for the back condition.  The veteran was 
consequently advised that his Substantive Appeal was being 
accepted as a claim for an increased evaluation of his 
service-connected back condition, which would be "handled 
separately from this appeal."  (The record shows that this 
action was shortly thereafter accomplished, in a March 2000 
rating decision.)  The basis for the RO's continued denial of 
the veteran's claim for service connection for a disability 
of the lower extremities was then explained as follows:

Since there continues to be no evidence 
of an independent disability of the left 
leg this is not a well grounded claim.  
If [the veteran] continues to believe 
that he has a disability of the left leg 
that produces these symptoms and is not 
related to the service connected back 
condition, he should submit it for 
consideration; however, in the absence of 
any diagnosis of a left leg condition the 
claim remains not well grounded.

A review of the file reveals that, indeed, there is no 
diagnosis of a disability of the lower extremities other than 
the above mentioned L5 radiculopathy, which can only be 
considered part of the already service-connected lumbosacral 
spine disability.  The claim of entitlement to service 
connection for a disability of the lower extremities 
manifested by leg cramps and foot pain is therefore not well 
grounded.

Finally, the Board notes that there are no indications in the 
file suggesting that the appealed claim for service 
connection might be incomplete, so as to trigger VA's limited 
duty under 38 U.S.C.A. § 5103(a) to notify the veteran of any 
evidence necessary to complete his application. 


ORDER

The appeal of the claim of entitlement to service connection 
for a disability of the lower extremities manifested by leg 
cramps and foot pain is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

